Exhibit 10.5

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

WHEREAS, General Nutrition Centers, Inc., a Delaware corporation (“GNCI”), GNC
Holdings, Inc. a Delaware corporation (“GNC Holdings” and collectively with GNCI
the “Company”) and Ken Martindale (the “Executive”), are parties to an
Employment Agreement dated as of September 11, 2017 (the “Employment
Agreement”).

WHEREAS, it is the desire of the Company and the Executive to mutually amend the
Employment Agreement by adding the following to Section 4.3(c)(iv):

“All grants made to Executive pursuant to the terms of a Restricted Cash
Agreement and Performance Cash Agreement by and between Executive and GNC
Holdings, which are granted at the same time as and in lieu of an equity-based
award, will be treated as Equity Award Agreements for all purposes of this
Section 4.3(c)(iv).”

Except as amended by the foregoing, the Employment Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
on this 18th day of June, 2020.

 

General Nutrition Centers, Inc.      GNC Holdings, Inc.

     

    

     

Name: Susan M. Canning                       Name: Steve Piano Position: VP,
Secretary      Position: Chief Human Resources Officer

     

     Ken Martindale, Executive     